In his motion for rehearing appellant claims the facts insufficient to support the conviction because venue was not proven.
The statement of facts sufficiently reflects that venue was proven, as alleged. Moreover, it will be presumed upon appeal that venue was proven in the trial court unless an issue was made thereon upon the trial of the case, and the record so reflects. Article 847, Vernon's Code of Criminal Procedure, and authorities there cited.
There is nothing in the record before us showing that the rule stated was complied with.
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.